Order reversed on the law and the facts,
without costs and petition granted. Findings of fact insofar as they may be inconsistent herewith are reversed, and new findings are made as indicated herein. By the testimony of the, subscribing witness, Robert I. Schultheis, to the petition it appears definitely that when the petition was circulated and signed only his name appeared at the top thereof, and that the name of *998Dorothy Alberstadt was added after the signatures of the various electors, whose names appear upon the petition, had been affixed thereto. Wenzel, Acting P. J., Murphy, Ughetta and Kleinfeld, JJ., concur.